DETAILED ACTION
RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 12/23/2021 has been entered
Response to Arguments
Applicant’s amendments filed on 12/23/2021 by adding the limitation “wireless reader system that is configured to wirelessly retrieve a port identifier for the port from the wireless identification system when the transceiver device chassis is physically connected to the port, and a transceiver device wireless communication system that the transceiver device is configured to use to wirelessly transmit the port identifier for the port in order to provide an advertisement of the connection of the transceiver device chassis to the port,” to independent claim 1 and adding similar limitations to independent claims 7, 16 and 14 overcome the rejections set forth in the Final Office Action dated 10/26/2021. Further, the amendments overcome the objections of claims 4, 10 and 17. Accordingly, the aforementioned rejections and objection have been withdrawn.  	

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Kravets (US 20190146075) teaches the concepts of dynamic beamforming based on a set of wireless signals transmitted through a space from a first wireless communication device to a second wireless communication device. Motion of an object in the space is detected based on the 
Another prior art reference, Zhang (US 2014/0140435) teaches configuring two different antenna ports separately for different antennas in a network, so that the antennas can use transmit diversity based on the configured antenna ports. In one aspect, because two antenna ports are used in the network to perform transmit diversity, a diversity gain of multiple antennas is obtained (see the Final Office Action dated 10/26/2021).
However, the prior art does not teach the specific features of “a wireless reader system that is configured to wirelessly retrieve a port identifier for the port from the wireless identification system when the transceiver device chassis is physically connected to the port, and a transceiver device wireless communication system that the transceiver device is configured to use to wirelessly transmit the port identifier for the port in order to provide an advertisement of the connection of the transceiver device chassis to the port, wherein the networking device is configured to: use, in response to wirelessly receiving the port identifier that provides the wireless advertisement of the connection of the transceiver device chassis to the port”.
More specifically,  the prior art does not disclose or fairly suggest the limitation: "a wireless reader system that is configured to wirelessly retrieve a port identifier for the port from the wireless identification system when the transceiver device chassis is physically connected to the port, and a transceiver device wireless communication system that the transceiver device is configured to use to wirelessly transmit the port identifier for the port in order to provide an advertisement of the connection of the transceiver device chassis to the port, wherein the networking device is configured to: use, in response to wirelessly receiving the port identifier that provides the wireless advertisement of the connection of the transceiver device chassis to the port, the networking device wireless communication system to establish a wireless session with the transceiver device; retrieve, via the wireless session, 
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644